—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 30, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the second degree in satisfaction of two multicount indictments and pending misdemeanor charges. Defendant was sentenced in accordance with the negotiated plea agreement to a prison term of five years to life. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.